UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-06208 BLUEPHOENIX SOLUTIONS LTD. (Exact name of registrant as specified in its charter) Israel Not Applicable (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. ID) 601 Union Street, Suite 4616 Seattle, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (206) 395-4152 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of May 5, 2014, there were 11,467,586 shares of the registrant’s ordinary shares outstanding. BluePhoenix Solutions Ltd Quarterly Report on Form 10-Q For the Quarter Ended March 31, 2014 INDEX Page PARTI. FINANCIAL INFORMATION (Unaudited) Item1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 16 Item4. Controls and Procedures 16 PARTII.OTHERINFORMATION Item1. Legal Proceedings 16 Item1A. Risk Factors 16 Item2. Unregistered Sale of Equity Securities and Use of Proceeds 26 Item3. Defaults Upon Senior Securities 26 Item4. Mine Safety Disclosures 26 Item5. Other Information 26 Item6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX 29 Unless the context requires otherwise, all references in this Quarterly Report on Form 10-Q to “we,” “our,” “us,” the “Company” “BluePhoenix” refer to BluePhoenix Solutions Ltd. and its subsidiariesunless otherwise indicated. The names BluePhoenix™ and BluePhoenix™ CTU, appearing in this report are trademarks of BluePhoenix. Other trademarks in this report are owned by their respective holders. 2 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements BluePhoenix Solutions Ltd. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, Unaudited Audited ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash 12 35 Trade accounts receivable, net Other current assets Total Current Assets Non-Current Assets: Property and equipment, net Goodwill Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current Liabilities: Short-term bank credit and others $
